PROMISSORY NOTE
 
$59,000.00
Dated: February 6, 2009     

 
FOR VALUE RECEIVED, INFINITE GROUP, INC., a corporation with offices at 60
Office Park Way, Pittsford, NY 14534 (the "Borrower"), hereby promises to pay to
DAVID N. SLAVNY AND LEAH A. SLAVNY, individuals residing at 20 Cobble Creek
Road, Victor NY 14564 (collectively, the "Lender"), the principal sum of Fifty
Nine Thousand Dollars ($59,000.00), plus interest at the annual rate of eleven
percent (11%), in lawful money of the United States of America.
 
1.
Interest payments shall be payable on the first day of each month during the
term of this Promissory Note ("Note") commencing March 1, 2009, and all
principal and unpaid interest shall be due and payable on July 1, 2010.



2.
Borrower shall have the right, at its option and without prior notice to Lender,
and without penalty, to prepay all or any part of the outstanding principal
amount of this Note at any time.



3.
The Lender shall have the right in their sole discretion upon written notice to
the Borrower, to convert all or part of the principal amount of the Note,
together with accrued and unpaid interest, for common stock of the Borrower at
the conversion rate of $.16 per share, as adjusted to reflect stock splits,
distributions, recapitalizations, etc.



4.
The conversion of the Note and accrued interest thereon to common stock shall be
limited such that the Borrower incurs no limitation of the use of its net
operating loss carryforwards, which may be triggered by a change of control
involving one or more 5% shareholders.  The Borrower shall provide Lender with
sufficient information, including the opinion of an accountant or attorney
reasonably acceptable to Lender, prior to completing the conversion to document
that a change of control will not occur as a result of Lender's request to
convert all of part of the Notes and/or accrued interest.



5.
If one or more holders of convertible promissory notes exist with conversion
rights that may result in ownership of 5% or more of the common stock of
Borrower, then Borrower shall provide timely notification to all other such
promissory note holders of Lender's request for conversion of promissory notes
and/or accrued interest to common stock.  Such notice shall provide the other
such note holders an opportunity to request a conversion within ten business
days of notification.  The Borrower shall include all such conversion requests
in aggregate and document that a change of control has not occurred prior to
completing each note holder's conversion.  Lender agrees to adjust its request
for conversion on a pari passu basis with each other note holder's request so
that a change of control does not occur when all notes holder's conversion
requests are considered in aggregate.



6.
If the Borrower closes a transaction with another third party or parties that
results in a change of control that triggers limitations of its net operating
loss carryforwards, then the provisions of sections 4 and 5 shall no longer be
in effect.



7.
Upon the occurrence of any of the following events of default, the entire
indebtedness evidenced by this Note, including expenses of collection, shall
immediately become due and payable without further notice, presentation or
demand:



(i) The failure to pay a monthly installment within ten (10) days of its due
date following the Lender's written notice of default and demand;


(ii) The bankruptcy of Borrower or the filing by Borrower of a voluntary
petition under any provision of the bankruptcy laws; the institution of
bankruptcy proceedings in any form against Borrower which shall be consented to
or permitted to remain undismissed or unstayed for ninety (90) days; or the
making by Borrower of an assignment for the benefit of creditors;


(iii) The taking of any judgment against Borrower, which judgment is not paid in
accordance with its terms, satisfied, discharged, stayed or bonded within ninety
(90) days from the entry thereof; or
 
(iv) The assignment of this Note by Borrower, provided, however, that Borrower
may assign this Note to any person or entity that controls, is controlled by or
is under common control with, Borrower.
 

 
 

--------------------------------------------------------------------------------

 

8.
No failure on the part of Lender to exercise, and no delay in exercising, any of
the rights provided for herein, shall operate as a waiver thereof, nor shall any
single or partial exercise by Lender of any right preclude any other or future
exercise thereof or the exercise of any other right.



9.
Lender shall not, without the express prior written consent of Borrower, assign,
sell, gift or otherwise transfer this Note to any third party, provided,
however, that Lender may assign this Note to any person or entity that controls,
is controlled by or is under common control with, Lender without the prior
consent of Borrower.



10.
This Note is secured by in accordance with that certain Collateral Security
Agreement dated December 31, 2005 by and between the Lender and the Borrower, as
amended by the certain Modification Agreement to Collateral Security Agreement
dated October 23, 2008.



11.
Borrower agrees to pay all costs and expenses incurred by Lender in enforcing
this Note, including without limitation all reasonable attorneys’ fees and
expenses incurred by Lender.



12.
This Note shall be governed by and construed in accordance with the laws of the
State of New York.



IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
as of the date set forth above.


INFINITE GROUP, INC.
 
By:
/s/ Michael S. Smith
Michael S. Smith
Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
 